Citation Nr: 1511231	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION


The Veteran served on active duty from October 1992 to September 1997 and from July 1998 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A videoconference hearing was held on March 5, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

Subsequent to the issuance of the January 2013 statement of the case, during the March 2014 Board hearing, the Veteran submitted additional relevant medical records along with a waiver of initial consideration of such evidence by the RO.  As such, the Board may proceed with the claim.  38 C.F.R. § 19.9(d)(3) (2014).
/
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in more detail below, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection for a right knee disability because it was incurred in service.  Specifically, at the Board hearing he testified that he injured his right knee when it was hit by a tire that came off a vehicle.  He testified that this happened in 1999.  He stated that he did not seek immediate treatment for his knee during service because it did not bother him that much until near the time when he was about to be discharged.  He also testified that when it did start bothering him, he went to the clinic and got Motrin two times.  He further indicated that after he was discharged, he first sought medical attention for his knee about a year after he got out of service.  

The service treatment records do not reflect any complaints, findings or diagnosis of any knee problems.  The post service medical evidence reflects that the Veteran is diagnosed with chondromalacia patella of the right knee.  An August 2013 private medical record/patient questionnaire sheet reflects that the Veteran reported that his right knee problem began on May 15, 2012.  He also reported that he fell on his knee while in service.

The Veteran submitted a March 2014 letter from his private physician, Dr. C.M., which states, that the Veteran "states that he injured [his right knee] while in the military back in May 2012."  The letter further indicates that the Veteran reported that he fell on his knee in the military.  Dr. C.M. opined that the Veteran's right knee chondromalacia patella is consistent with the Veteran's self-reported history of falling and injuring his knee in service.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not undergone a VA examination in order to determine the nature and etiology of his current right knee disability.  In this case, there is competent evidence (in the form of the Veteran's testimony) that he injured his right knee in service, there is evidence of a current right knee diagnosis (chondromalacia patella), and the March 2014 private physician's letter indicates that the right knee chondromalacia is consistent with the Veteran's reported history of having fallen and injured his right knee during service.  Moreover, the Veteran requested such an examination in his VA Form 9.  As such, a remand is required in order to schedule such an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his right knee disability.  All indicated tests and studies should be undertaken.  Request that the examiner review the claims file, to specifically include the March 2014 private physician's letter providing a nexus opinion in favor of the claim and the August 2013 patient information sheet which both indicate that the Veteran fell on his knee and his knee problems first began in March 2012, as well as his Board hearing testimony which states that the Veteran injured his right knee when a tire came off a vehicle and hit his knee in 1999.    

The examiner should provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that any current right knee disability (including the currently diagnosed chondromalacia patella) is causally or etiologically related to military service, to include the Veteran's report of either falling on his knee or being hit by a tire that came off a vehicle.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and should address the specific records listed above. 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

2.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




